           Case 3:20-cv-00274-BAJ-EWD                    Document 6         05/06/20 Page 1 of 4



                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA

IVORY WHITFIELD                                                                  CIVIL ACTION NO.

VERSUS
                                                                                 20-274-BAJ-EWD
GREENWICH INSURANCE
COMPANY, ET AL.

                                           NOTICE AND ORDER

         This is a civil action involving claims for damages asserted by Ivory Whitfield (“Plaintiff”)

based upon the injuries he allegedly sustained on June 1, 2019 due to a motor vehicle accident in

East Baton Rouge Parish, Louisiana (the “Accident”).1 On April 14, 2020, Plaintiff filed his

Petition for Damages in the Nineteenth Judicial District Court for the Parish of East Baton Rouge

against Lance Vaughn (“Vaughn”), the driver of the vehicle that struck Plaintiff’s car; Greenwich

Insurance Company (“Greenwich”), the insurer of Vaughn’s vehicle; and Asplundh Tree Experts,

LLC (“Asplundh”), Vaughn’s employer and owner of the vehicle driven by Vaughn.2 In the

Petition, Plaintiff alleges that he suffered personal injuries as a result of the Accident which were

caused by the negligence of Vaughn and Asplundh.3 On May 4, 2020, the matter was removed by

Greenwich and Asplundh (“Defendants”) to this Court, on the basis of diversity jurisdiction under

28 U.S.C. § 1332.4

         Proper information regarding the citizenship of all parties, and the amount in controversy,

is necessary to establish diversity jurisdiction under 28 U.S.C. § 1332. Citizenship has been




1
  R. Doc. 1-2, ¶¶ 2, 8.
2
  R. Doc. 1-2, ¶¶ 2, 7.
3
  R. Doc. 1-2, ¶¶ 2, 4, 5-6, 8.
4
  R. Doc. 1, introductory paragraph and ¶ VII. Defendants contend that the Petition did not request service on Vaughn;
rather, service was requested on an individual whom Plaintiff did not name as a defendant. R. Doc. 1, ¶ IV and see
R. Doc. 1-2, p. 4, requesting service via the Long-Arm Statute on “Frank R. McNeese.”
           Case 3:20-cv-00274-BAJ-EWD                    Document 6          05/06/20 Page 2 of 4



properly alleged as to Plaintiff and Defendants in the Notice of Removal.5 However, it is not clear

from the Notice of Removal6 or the Petition whether Plaintiff’s claims likely exceed $75,000,

exclusive of interests and costs, as required by 28 U.S.C. § 1332. Plaintiff’s Petition alleges that

Plaintiff’s vehicle was one of two vehicles that was rear-ended by Vaughn’s vehicle, which caused

Plaintiff’s vehicle to rear-end the vehicle in front of Plaintiff. Vaughn’s vehicle then struck

Plaintiff’s vehicle again on the driver’s side door.7 Plaintiff alleges his injuries as follows: “As a

result of the…collision, [Plaintiff] has suffered injuries, damages, and losses, including, but not

limited to, mental and physical pain and suffering in connection with injuries to his entire spine,

including the neck and back, aggravations of pre-existing spine conditions, his abdomen, and other

bodily injuries….”8 As a result of these injuries, Plaintiff alleges he has incurred damages

associated with past and future medical expenses, loss of earning capacity, lost wages and future

wages, “compensatory damages—special and general damages, “and other damages that will be

shown more fully at the trial of this matter.”9

         Plaintiff’s general allegations of injuries to his spine, neck, back, and abdomen do not alone

establish that his claims exceed the requisite jurisdictional threshold because Plaintiff failed to

provide any details about these injuries, including the nature of the injuries, whether they are

permanent, whether a surgery has been recommended, whether Plaintiff has received treatment

and what kind of treatment, and/or Plaintiff’s future prognosis. Further, Plaintiff’s pleading of

5
  See R. Doc. 1, ¶ I and R. Doc. 1-2, introductory paragraph (alleging Plaintiff is a citizen of Louisiana) and R. Doc.
1, ¶¶ IV and VI (alleging Vaughn is a citizen of Mississippi (and see R. Doc. 1-2, ¶ 1-C); Greenwich is a Delaware
corporation with a Delaware principal place of business; and Asplundh is a limited liability company that ultimately
unwinds to members consisting of a Pennsylvania corporation with a principal place of business in Pennsylvania, a
Delaware corporation with a principal place of business in Delaware, and a limited liability company that unwinds to
another Delaware corporation with a principal place of business in Delaware).
6
  On May 6, 2020, the undersigned granted Defendants’ Ex Parte Motion to Substitute the original Notice of Removal
with an amended Notice of Removal, see R. Doc. 5. However, the amended Notice of Removal did not correct the
deficiencies discussed herein.
7
  R. Doc. 1-2, ¶ 2.
8
  R. Doc. 1-2, ¶ 8.
9
  R. Doc. 1, ¶ 8 and prayer for damages.

                                                          2
          Case 3:20-cv-00274-BAJ-EWD                 Document 6        05/06/20 Page 3 of 4



general categories of damages (i.e., past and future medical expenses, physical pain and suffering,

etc.) is insufficient to establish that the federal jurisdictional minimum is reached. 10 “Courts have

routinely held that pleading general categories of damages, such as ‘pain and suffering, disability,

lost wages, loss of earning capacity, medical expenses, etc.,’ without any indication of the amount

of the damages sought, does not provide sufficient information for the removing defendant to meet

his burden of proving that the amount in controversy is satisfied under the ‘facially apparent’

test.”11 In this case, in addition to the lack of details regarding Plaintiff’s injuries, there are also

no details regarding the amount of medical expenses Plaintiff has incurred, whether Plaintiff is

working/can work, or the amount of Plaintiff’s lost wages.

        In the Notice of Removal, Defendants do not cite any additional evidence but simply make

the conclusory assertion: “The amount in controversy in the plaintiff’s claims made in the

aforedescribed lawsuit exceeds $75,000, exclusive of interest and costs.”12 However, Plaintiff’s

allegations are insufficient as to the amount in controversy for the reasons set forth above. Finally,

Defendants have not indicated whether Plaintiff has made any settlement demands in this case, nor

introduced any other evidence that would indicate that the amount in controversy requirement is

met (i.e., medical records, evidence of lost wages, discovery admissions, evidence of property

damage, etc.).




10
   See Davis v. JK & T Wings, Inc., 11-501-BAJ-DLD, 2012 WL 278728, at *3 (M.D. La. Jan. 6, 2012), and cases
cited therein.
11
   See Anderson v. Swift Transportation Company of Arizona, LLC, No. 18-13, 2018 WL 3341822, at *3 (M.D. La.
June 4, 2018) (quoting Davis v. JK & T Wings, Inc., No. 11-501, 2012 WL 278728, at *3 (M.D. La. Jan. 6, 2012)
(citing Alderdice v. Lowe’s Home Centers, Inc., No. 09-406, 2010 WL 371027 (M.D. La. Jan. 29, 2010); Nelson v.
Wal–Mart Stores, Inc., No. 09-302, 2009 WL 1098905 (W.D. La. Apr. 22, 2009), and numerous cases cited therein,
Fontenot v. Granite State Ins. Co., No. 08-1296, 2008 WL 4822283 (W.D. La. Nov. 3, 2008); and Bonck v. Marriot
Hotels, Inc., No. 02-2740, 2002 WL 31890932 (E.D. La. Dec. 30, 2002)).
12
   R. Doc. 1, ¶ VIII.

                                                      3
           Case 3:20-cv-00274-BAJ-EWD                    Document 6         05/06/20 Page 4 of 4



         It is thus unclear from the Petition and the Notice of Removal whether the amount in

controversy is satisfied. Although Plaintiff has not filed a Motion to Remand in this case, the

Court sua sponte raises the issue of whether it may exercise diversity jurisdiction in this matter.13

         Accordingly,

         IT IS ORDERED that on or before May 20, 2020, Defendants Greenwich Insurance

Company and Asplundh Tree Expert, LLC shall file a memorandum and supporting evidence

concerning whether the amount in controversy requirement of 28 U.S.C. § 1332 is met.

         IT IS FURTHER ORDERED that on or before June 3, 2020, Plaintiff Ivory Whitfield

shall file either: (1) a Notice stating that Plaintiff agrees that Defendants have established, by a

preponderance of the evidence, that the amount in controversy likely exceeds $75,000.00;14 or (2)

a Motion to Remand.

         The case will be allowed to proceed if jurisdiction is adequately established.

         Signed in Baton Rouge, Louisiana, on May 6, 2020.



                                                      S
                                                      ERIN WILDER-DOOMES
                                                      UNITED STATES MAGISTRATE JUDGE




13
   See McDonal v. Abbott Laboratories, 408 F.3d 177, 182, n. 5 (5th Cir. 2005) (“[A]ny federal court may raise subject
matter jurisdiction sua sponte.”).
14
   See Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999).


                                                          4
